ORDER
PER CURIAM
Anthony D. Ank (“Father”) appeals from that portion of the trial court’s judgment granting Candy L. Ank’s (“Mother”) *860motion modifying Father’s visitation with his children from unsupervised ■ visitation to supervised visitation. Father contends that the trial court’s judgment ordering supervised visitation erroneously applied the law and is against the weight of the evidence. Finding that no error of law appears and that the judgment is not against the weight of the evidence, we affirm.
An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).